 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                          OAKLAND DIVISION
 4

 5   GearSource Holdings, LLC, a Florida             Case No. 4:18-cv-03812-HSG-JSC
     company,
 6                                                   ORDER DENYING STIPULATED REQUEST
                        Plaintiff,                   TO SHORTEN TIME TO HEAR GOOGLE
 7                                                   LLC’S MOTION FOR SANCTIONS
            v.
 8
     Google LLC, a Delaware company, and Does
 9   1 - 20,
10                      Defendants.
11

12

13          The Court denies the Stipulated Request to Shorten Time to Hear Google LLC’s Motion
14   for Sanctions.
15

16

17          PURSUANT TO STIPULATION, IT IS SO ORDERED.

18

19

20    Dated: 2/3/2020

21                                                    The Hon. Haywood S. Gilliam Jr.

22

23

24

25

26

27

28
     ORDER DENYING JOINT STIPULATION TO
     SHORTEN TIME TO HEAR MOTION FOR                                CASE NO.: 4:18-CV-03812-HSG-JSC
     SANCTIONS
